Title: 17th.
From: Adams, John Quincy
To: 


       Immediately after breakfast I went to Mr. Barclay’s. The wind has changed, so that we shall not sail this day. This gives me pleasure, as I expect a number of Letters, by the Post that arrives to morrow morning: I went with Captain Fournier to the Hôtel of Mr. Thevenard the Commandant, but he was not at home. Saw him upon the place of Parade. Dined with Mr. Grub and Mr. Champion at Mr. Barclay’s. After dinner my Captain came, and took me in his barge, on board the Packet. Mr. Jarvis and Mr. Williamos were kind enough to write a fortnight ago to the Captain, informing him of my design to go with him: so that the round house has been kept for me. It is by far the best apartment in the Packet, except those of the Captain and officers. The Rooms below the deck are very inconvenient, so small that two persons cannot easily fit together in one of them. They have no windows in them, which makes them so dark that it is impossible to read without a candle and must render the air extremely unwholsome. But the roundhouse has a large window and two small ones that open and being upon the deck it is not subject to the bad air that reigns continually below. Remained on board a couple of hours. Returned and spent the evening with Mr. Barclay. Mm: Cardan, and her two Daughters supped there. Return’d home, at 11. o’clock.
      